Citation Nr: 1136202	
Decision Date: 09/26/11    Archive Date: 10/03/11	

DOCKET NO.  09-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from August 1997 to February 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This case was previously before the Board in May 2010, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  

For reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

Upon review of this case, the Board finds that the case must be remanded to schedule the Veteran for an examination.  Pursuant to the May 2010 Board remand, the RO advised the Veteran that examination would be scheduled in a May 2010 letter.  However, the Veteran failed to report for that examination in June 2010.  In July 2010, the Veteran contacted the RO and indicated that he had never received any correspondence or information regarding the scheduled examinations and requested that the RO reschedule the examination.  In May 2011, the RO advised the Veteran by letter of a rescheduled examination.  That correspondence was addressed to the Veteran at the current address of record.  However, the Veteran again failed to report for the examination scheduled for him in June  2011.  

A Supplemental Statement of the Case was issued in June 2011, which discussed the Veteran's failure to report for the VA examination.  Unfortunately, the Supplemental Statement of the Case was sent an old address and not to the Veteran's current address of record.

Finally, a July 2011 Report of General Information, indicated that the Veteran had called the RO "to have his appointment rescheduled."  A notation on that form indicated that the Veteran should be contacted as a "new appointment is going to be scheduled."  It is unclear whether the Veteran was afforded another examination.  

Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection.  Accordingly, in light of the aforementioned, the case is once again REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to April 2011, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  If an additional VA examination has been conducted regarding the claimed condition, that examination report must be associated with the claims file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  Should it be determined that the Veteran has not yet undergone the VA examination scheduled in conjunction with his claim for service connection, an additional attempt should be made to schedule the Veteran for a VA examination in order to more accurately determine the exact nature and etiology of his claimed irritable bowel syndrome.  The Veteran must be given adequate notice of the date and place of any requested examination at his current address of record, and a copy of all such notifications must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have an adverse effect on his claim.  

As regards the requested examination, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  

Following completion of the requested examination, the appropriate examiner should specifically comment as to whether the Veteran currently suffers from chronic, clinically-identifiable irritable bowel syndrome and, if so, whether that disability at least as likely as not had its origin during the Veteran's period of active military service.  

Should it be determined that the Veteran does, in fact, suffer from chronic irritable bowel syndrome, but that such pathology did not have its origin during his period of active military service, an additional opinion is requested as to whether the Veteran's chronic irritable bowel syndrome is at least as likely as not proximately due to, the result of, or aggravated by his service-connected anxiety disorder.  All such information and opinions, when obtained, should be made a part of the Veteran's claims folder.  Moreover, a complete rationale must be provided for all opinions offered.

The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  Moreover, a notation to the effect that this record review has taken place must be included in the examination report.

3.  The RO/AMC should then review the Veteran's claim for service connection for irritable bowel syndrome on both a direct and secondary basis.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with both a copy of the June 2011 Supplemental Statement of the Case and an additional Supplemental Statement of the Case containing notice of all relevant action taken on the Veteran's claim for benefits since the issuance of that June 2011 Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



